DETAILED ACTION
The following Office Action is in response to the Amendment filed on September 20, 2022.  Claims 1-10, 13, and 14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “Objections to the Claims” section on pages 5-6 of the Applicant’s Response filed on September 20, 2022, the amendment to claims 5, 9, 10, and 13 have obviated the necessity of objections to the claims.  Therefore, the objections are withdrawn.

Response to Arguments
Concerning the “Invocation of 35 U.S.C. §112(f)” section on page 5 of the Applicant’s Response filed on September 20, 2022, the examiner would like to note that the examiner has not invoked 35 U.S.C. §112(f), but rather the examiner has merely established that 35 U.S.C. §112(f) has not been invoked because of the absence of the word “means” in the claims.
Concerning the “Rejections under 35 U.S.C. §102(a)(1): Independent Claim 1” section on page 6 of the Applicant’s Response filed on September 20, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Ho reference fails to teach the limitation of a connector, arguing that the central catheter of Ho is not a connector, and that a catheter that merely contacts and is not connected to the balloons cannot properly be equated to a connector.  However, the examiner asserts that claims are given their broadest reasonable interpretation.  The broadest reasonable interpretation of “a connector” is “a thing that connects” <dictionary.com/browse/connector>, with the term “connect” being defined as “to join, link, or fasten together” <dictionary.com/browse/connect>.  All three of the balloons of the Ho reference are mounted on the central catheter, and given the central catheter of the Ho reference links all three of the balloons around a single element and fastens them with respect to one another, the central catheter of Ho may reasonably be interpreted as a connector.  The applicant has not provided any explanation of why this interpretation is unreasonable beyond conclusory statements.  Therefore, the rejection of claim 1 and its dependent claims under 35 U.S.C. §102(a)(1) stand.
Concerning the “Rejections under 35 U.S.C. §102(a)(1): Independent Claim 14” section on page 6 of the Applicant’s Response filed on September 20, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Madrid reference fails to teach the limitation of the “exterior expandable device comprising the tube and exterior members”, arguing that the surface of the balloon members cannot be equated to the claimed exterior expandable device.  However, the examiner asserts that the applicant has mischaracterized the examiner’s interpretation.  The exterior expandable device would include the exterior expandable members and the tube, wherein the examiner has generally referenced the main outer surface 53 of Figure 3 to indicate the outer portions of the expandable device being interpreted as a separate subassembly or device differentiated from the inner mandrel which would be a separate subassembly or device.  Furthermore, the outer portions of the expandable device, which include the exterior expandable members and the tube may reasonably interpreted as a device, given the term “device” may be interpreted as “a thing made for a particular purpose” <dictionary.com/browse/device>.  Given this broad definition, even the outer surfaces of the exterior expandable member may be interpreted together as a device.  Therefore, the rejection of claim 14 and its dependent claims under 35 U.S.C. §102(a)(1) stand.
Concerning the “Rejections under 35 U.S.C. §103” section on pages 7-8 of the Applicant’s Response filed on September 20, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the combination of the Madrid and Sanchez Garcia references is improper because the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, arguing that the Madrid reference teaches that “expansion of a balloon member within a native valve or other vascular passageway… can temporarily block or restrict blood flow through the passage way” which can lead to injury or death, suggesting that Madrid teaches away from including the temporary valve of the Sanchez Garcia reference into the Madrid reference because the temporary blockage may cause injury or death.  However, the examiner asserts that the applicant has ignored the teaching in Madrid that states that “If blood flow is blocked or restricted in the passageway for too long [emphasis added], serious injury or death can occur” (Madrid; [¶ 0005]).  Clearly, given the device of the Sanchez Garcia reference is successfully utilized in valvuloplasty procedures, the same procedure for which the Madrid device is used, the temporary occlusion or restriction provided by the Sanchez Garcia device is not long enough to cause serious injury or death.  Furthermore, given both devices are used for valvuloplasty procedures, the Madrid reference is not rendered unsatisfactory for its intended purpose, given the two devices have the same exact intended purpose, therein allowing the combination of the devices to also have the same intended purpose.  Therefore, the rejection of claim 14 under 35 U.S.C. 35 U.S.C. §103 stands.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US 2009/0030503).
Concerning claim 1, the Ho prior art reference teaches a medical device for valvuloplasty (Figure 8), comprising: an inner member comprising an inner member proximal region and an inner member distal region (Figure 6; 38), the inner member distal region including an expandable member (Figure 6; 36); and an outer member comprising an outer member proximal region and an outer member distal region (Figure 6; 14), the outer member distal region including a plurality of individual members circumferentially separated from each other (Figure 5; 12); wherein the outer member proximal region comprises a tube (Figure 6; proximal half of 14 may be defined as a tube) and the outer distal region comprises a connector between the plurality of individual members (Figure 6; portion of 14 connected to balloons 12 may be interpreted as a connector), wherein the plurality of individual members are connected such that a gap is provided between adjacent individual members of the plurality of individual members (Figure 5; 16), and the inner member distal region is longitudinally moveable relative to the outer member distal region ([¶ 0052]).
Concerning claim 2, the Ho reference teaches the device of claim 1, the device comprising a deployed configuration (inflated) and a collapsed configuration with a reduced profile (deflated), wherein the gap between adjacent individual members of the plurality of individual members is present in the deployed configuration (Figure 5; 16).
Concerning claim 3, the Ho reference teaches the device of claim 2, wherein the gap extends a longitudinal length (Figure 4; 12) and an entire radial distance of the adjacent individual members (Figure 5; gap exists at diameter of each member).
Concerning claim 4, the Ho reference teaches the device of claim 2, wherein the plurality of individual members are inflatable ([¶ 0051]).
Concerning claim 5, the Ho reference teaches the device of claim 2, wherein the plurality of individual members maintains a constant cross-sectional profile in the collapsed configuration and the deployed configuration given they are annularly shaped balloons with the same structure as that of the instant invention.
Concerning claim 6, the Ho reference teaches the device of claim 2, wherein the expanding member is inflatable ([¶ 0052]).
Concerning claim 7, the Ho reference teaches the device of claim 2, wherein the expanding member maintains a constant cross-sectional profile in the collapsed configuration and the deployed configuration given it is an annularly shaped balloon with the same structure as that of the instant invention.
Concerning claim 8, Ho reference teaches the device of claim 2, wherein, in the deployed configuration, the expanding member defines a tapered proximal region, a constant diameter intermediate region, and a tapered distal region (Figure 6; 36).
Concerning claim 9, Ho reference teaches the device of claim 8, wherein, in the deployed configuration, the plurality of individual members comprises constant profile sections which are capable of being coextensive along at least a portion of the constant diameter intermediate region depending on the longitudinal positioning of the inner member relative to the individual members when the individual members are inflated.
Concerning claim 10, the Ho reference teaches the device of claim 1, the device comprising a deployed configuration (Figure 6; balloons 12 are inflated) and a collapsed configuration with a reduced profile (Figure 6; balloons 12 are deflated), wherein the inner member proximal region comprising a tube (Figure 6; 38) and the inner member distal region comprising an inflatable member (Figure 6; 36), the inflatable member having an inflated profile defining a tapered proximal region a, a constant profile intermediate region, and a tapered distal region (Figure 6; 36), the inner member comprising a distal end extending from the tapered distal region (Figure 6; 18); the outer member proximal region comprising a tube positioned circumferentially around a portion of the inner member proximal region (Figure 6; 14), the outer member distal region comprises a connector between the plurality of individual members and the plurality of individual members are inflatable (Figure 5; 12), in the deployed configuration, the plurality of individual members comprise constant profile sections capable of being coextensive along at least a portion of the constant profile intermediate region, depending on where the expandable member is positioned relative to the individual members (expandable member 36 capable of being positioned within catheter 14 and coextensive with the plurality of individual members when the plurality of individual members are in a deployed position), and the plurality of individual members are connected such that a gap is provided between adjacent individual members of the plurality of individual members (Figure 5; 16).
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Madrid et al. (US 2011/0144742, hereinafter Madrid).
Concerning claim 14, the Madrid et al. prior art reference teaches a medical device (Figure 1; 10) comprising: a proximal end comprising a tube (Figure 1; 26); and a distal end comprising an expandable section (Figure 3; 28) and two or more exterior members radially exterior the expandable section (Figure 3; 52), wherein the medical device has a collapsed configuration (deflated) and a deployed configuration (inflated), the deployed configuration having an increased outer profile diameter as compared to the collapsed configuration and having the two or more exterior members circumferentially separated and out of contact along a longitudinal length (Figure 4; 52); further comprising an inner mandrel device (Figure 3; 50) and an exterior expandable device (Figure 3; 53), the exterior expandable device comprising the tube and exterior members, and wherein the inner mandrel device is separate from the exterior expandable device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madrid et al. (US 2011/0144742, hereinafter Madrid) in view of Sanchez Garcia (US 2018/0318560).
Concerning claim 13, the Madrid reference teaches a medical device for valvuloplasty (Figure 1; 10), comprising: a proximal region defining a tube (Figure 2A; 26); and an expandable distal region (Figure 2A; 28) comprising an interior expanding member (Figure 2A; 50) and a plurality of exterior individual members radially outside of the interior expanding member and circumferentially spaced around the interior expanding member (Figure 2A; 52), the plurality of exterior individual members being inflatable; further comprising an expanding medical device positioned within a portion of the proximal region of the medical device and extending distal the expandable distal region (Figure 2B; 34), the expanding medical device comprising a mandrel end (Figure 2B; portion of 34 for inflation of 50) configured to expand the interior expanding member and move the plurality of individual members radially outward and circumferentially separate adjacent exterior individual members, but it does not specifically teach the expanding medical device mandrel end configured to move proximally relative.
However the Sanchez Garcia reference teaches a medical device similar in structure and function as to that of the Madrid reference, wherein the device includes a proximal region comprising a tube (Figure 1; 16) and an expandable distal region comprising an interior expanding member (Figure 1; 18) and a plurality of exterior individual members radially outside of the interior expanding member and circumferentially spaced around the interior expanding member, the exterior individual members being inflatable (Figure 1; 12a); further comprising an expanding medical device positioned within a portion of the proximal region of the medical device and extending distal the expandable distal region (Figure 1; 14), the expanding medical device comprising a mandrel end configured to move proximally relative to the expandable distal region ([¶ 0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the expandable medical device mandrel end of the Madrid reference be movable proximally  as in the Sanchez Garcia reference to allow the interior expanding member to be used for the selective regulation of flow by selectively obstructing and unobstructing the inner passage of the expandable distal region (Sanchez Garcia; [¶ 0035]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        10/6/2022